DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive.
Regarding claims 1 and 8, applicant argues that “the Office Action has erred in reciting that Ahn teaches sending configuration information, as discussed on the bottom of page 11 of the Office Action. Specifically, Applicant submits that a TPC command is an instruction to do something, and a configuration is an instruction on how to do something. Accordingly, Applicant submits that Ahn fails for at least this reason” in pages 7-8.
In response to the applicant’s argument, examiner respectfully disagrees with the argument above. Ahn clearly discloses the WTRU is configured to receive configuration information [see Fig. 18, para. 107; the RF unit and the processor are configured to receive configuration information; also see Fig. 12, step S1210, para. 79; UE receives one or more transmission power control (TCP) commands from base station], the received configuration information including parameters for uplink carriers [see Fig. 12, step S1210, para. 79; the TCP command is used to determine transmission power of each component carrier, the transmission power of a component carrier group, or the transmission power of all component carriers. Also, the TCP command is used to determine the transmission power of each signal/channel (for example, PUSCH, PUCCH, etc.); also see Fig. 13, para. 80; a combination of PUCCH, PUSCH, and/or SRS is transmitted using a single component carrier or multiple component carriers].
Applicant further argues that “the cited references do not teach at least the emphasized text as shown above. The Office Action on page 13 remarks that Ahn teaches the grouping channels claim 
In response to the applicant’s argument, examiner respectfully disagrees with the argument above. The applicant has erred in submitting that Ahn only teaches grouping signals/channels based on their transmission type and that Ahn would never have a single group with different types of physical channels. Ahn clearly discloses wherein at least one of the plurality of groups includes different types of physical channels [see below Fig. 13, para. 80; at least one of the plurality of groups (cases 4-7) includes different types of physical channels] as required by the claim amendment.

    PNG
    media_image1.png
    641
    690
    media_image1.png
    Greyscale

Also, the plurality of signals may be combination of PUCCH, PUSCH and/or SRS (Case 4.about.7). (Emphasis added)
In view of the above response, the combined system of Ahn and Papasakellariou teaches all of the claimed elements of independent claims 1 and 8.

Claim Objections
Claims 1-14 are objected to because of the following informalities:  
Claim 1, line 15, recites “will be”. For clarity, it is suggested to replace with “is”.
Claim 8, line 10, recites “will be”. For clarity, it is suggested to replace with “is”.
Claims 2-7, 9-14 are also objected since they are depended on the objected claims set forth above.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-2, 4-9, and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,506,529 B2, hereinafter “Patent’529” in view of Ahn et al. (US 2011/0292826 A1, hereinafter “Ahn”).
 Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application are the same scope of the claims of Patent’529 by adding the well-known elements and functions as set forth below.

Regarding claims 1 and 8, Patent’529 discloses a wireless transmit/receive unit (WTRU) [see claim 1, line 1] comprising: 
a transmitter [see claim 1, line 21]; and 
a processor [see claim 1, line 2]; 
wherein: 
a non-supplementary uplink carrier and a supplementary uplink carrier [see claim 1, lines 3-9; a plurality of uplink channels of a plurality of uplink component carriers, wherein the plurality of uplink channels include a physical uplink shared channel (PUSCH) and a physical uplink control channel (PUCCH), wherein the plurality of uplink component carriers include a primary component carrier and a secondary component carrier];
a plurality of groups of channels [see claim 1, lines 4-7; the plurality of uplink channels include a physical uplink shared channel (PUSCH) and a physical uplink control channel (PUCCH)].
see claim 1, lines 10-18; wherein, on a condition that a maximum transmission power level is exceeded, one or more transmission power levels of the plurality of uplink channels are scaled; wherein a transmission power level of a PUSCH transmission without control data is scaled before a PUSCH transmission with control data and the PUSCH transmission without control data is scaled before a PUCCH transmission with control data], wherein another power level of a channel of a supplementary carrier is scaled before another channel of a non-supplementary carrier [see claim 1, lines 14-20; wherein a transmission power level of a PUSCH transmission without control data is scaled before a PUSCH transmission with control data and the PUSCH transmission without control data is scaled before a PUCCH transmission with control data; wherein the secondary component carrier is scaled before the primary component carrier]. 
Patent’529 does not explicitly disclose a transceiver; wherein: the transceiver and the processor are configured to receive configuration information, the received configuration information including parameters for a non-supplementary uplink carrier and a supplementary uplink carrier; the processor is configured to group channels into a plurality of groups, based on a type of data to be transmitted, wherein at least one of the plurality of groups includes different types of physical channels.
However, Ahn teaches a wireless transmit/receive unit (WTRU) [see Fig. 18, para. 107; UE 120] comprising: a transceiver [see Fig. 18, para. 107; RF unit 126]; and a processor [see Fig. 18, para. 107; processor 122]; wherein: the transceiver and the processor are configured to receive configuration information [see Fig. 18, para. 107; the RF unit and the processor are configured to receive configuration information; also see Fig. 12, step S1210, para. 79; UE receives one or more transmission power control (TCP) commands from base station], the received configuration information including see Fig. 12, step S1210, para. 79; the TCP command is used to determine transmission power of each component carrier, the transmission power of a component carrier group, or the transmission power of all component carriers. Also, the TCP command is used to determine the transmission power of each signal/channel (for example, PUSCH, PUCCH, etc.); also see Fig. 13, para. 80; a combination of PUCCH, PUSCH, and/or SRS is transmitted using a single component carrier or multiple component carriers]; the processor [see Fig. 18, para. 107; processor 122] is configured to utilize pre-configured rules for scaling power levels [see Fig. 12, steps S1230-S1240, para. 81-82; configured to utilize pre-configured threshold values for adjusting power levels]; the processor [see Fig. 18, para. 107; processor 122] is configured to group channels into a plurality of groups, based on a type of data to be transmitted [see Fig. 13, para. 76, 80; configured to combine signals/channels into a plurality of groups (a combination of PUCCH, PUSCH, and/or SRS), based on a type of data to be transmitted (see para. 65-66; PUCCH is used to transmit a control signal such as control information, PUSCH is used to transmit a data signal such as voice and image)], wherein at least one of the plurality of groups includes different types of physical channels [see Fig. 13, para. 80; at least one of the plurality of groups (cases 4-7) includes different types of physical channels]; and the processor [see Fig. 18, para. 107; processor 122] is configured to select, on a condition that a maximum power level would be exceeded without scaling [see Fig. 12 step S1230, para. 81; difference between Tx power of uplink signals > threshold value?], scaling of a power level of at least one channel from a group of the plurality of groups, using the pre-configured rules for scaling power levels [see Fig. 12 step 1240, para. 76, 82; if yes, adjusting Tx power of the two or more uplink signals/channels so that difference between Tx power of uplink signals/channels is no more than the threshold value], wherein another power level of a channel of a carrier is scaled before another channel of another carrier [see Fig. 13, para. 80; a combination of PUCCH, PUSCH, and/or SRS is transmitted using a single component carrier or multiple component carriers. Fig. 14, para. 89 discloses Tx power of a control signal/channel (PUCCH) is increased before another signal/channel. Fig. 15, para. 94 discloses Tx power of a data signal/channel (PUSCH) is decreased before another signal/channel].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide “a wireless transmit/receive unit (WTRU); and a processor; wherein: the transceiver and the processor are configured to receive configuration information, the received configuration information including parameters for uplink carriers; the processor is configured to utilize pre-configured rules for scaling power; the processor is configured to group channels into a plurality of groups, based on a type of data to be transmitted, wherein at least one of the plurality of groups includes different types of physical channels; and the processor is configured to select, on a condition that a maximum power level would be exceeded without scaling, scaling of a power level of at least one channel from a group of the plurality of groups, using the pre-configured rules for scaling power levels, wherein another power level of a channel of a carrier is scaled before another channel of another carrier”, as taught by Ahn, into the system of Patent’529 so that it would prevent receiving performance from being deteriorated due to high power difference among a plurality of signals when the plurality of signals are transmitted [see Ahn, para. 16].

Regarding claims 2 and 9, Patent’529 does not explicitly disclose wherein at least one group of the plurality of groups does not include uplink control channels.
However, Ahn teaches at least one group of the plurality of groups does not include uplink control channels [see Fig. 13, para. 65, 80; a plurality of PUSCHs does not include uplink control channels]. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide “at least one group of the plurality of groups does not include uplink control channels”, as taught by Ahn, into the system of Patent’529 so that it would prevent receiving see Ahn, para. 16].

Regarding claims 4 and 11, Although Patent’529 discloses the non-supplementary uplink carrier and the supplementary uplink carrier [see claim 1, lines 3-9; a plurality of uplink channels of a plurality of uplink component carriers, wherein the plurality of uplink channels include a physical uplink shared channel (PUSCH) and a physical uplink control channel (PUCCH), wherein the plurality of uplink component carriers include a primary component carrier and a secondary component carrier],
Patent’529 does not explicitly disclose wherein the transceiver is configured to “receive different transmit power commands” for the non-supplementary uplink carrier and the supplementary uplink carrier.
However, Ahn teaches the transceiver [see Fig. 18, para. 107; RF unit 126] is configured to receive different transmit power commands for the uplink carriers [see para. 79; receive TPC dedicated format for uplink control channel PUCCH and TPC dedicated format for uplink data channel PUSCH. Also see Fig. 13, para. 80; Note that PUCCH and/or PUSCH is transmitted using a single component carrier or multiple component carriers]. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide “the transceiver is configured to receive different transmit power commands for the uplink carriers”, as taught by Ahn, into the system of Patent’529 so that it would prevent receiving performance from being deteriorated due to high power difference among a plurality of signals when the plurality of signals are transmitted [see Ahn, para. 16].

Regarding claims 5 and 12, Although Patent’529 discloses the non-supplementary uplink carrier and the supplementary uplink carrier [see claim 1, lines 3-9; a plurality of uplink channels of a plurality of uplink component carriers, wherein the plurality of uplink channels include a physical uplink shared channel (PUSCH) and a physical uplink control channel (PUCCH), wherein the plurality of uplink component carriers include a primary component carrier and a secondary component carrier],
Patent’529 does not explicitly disclose wherein the processor determines a first transmission power level for the non-supplementary uplink carrier, based on a first power command of the different transmit power commands, and a second transmission power level for the supplementary uplink carrier, based on a second power command of the different transmit power commands.
However, Ahn teaches the processor [see Fig. 18, para. 107; processor 122] determines a first transmission power level for the uplink carrier, based on a first power command of the different transmit power commands, and a second transmission power level for the uplink carrier, based on a second power command of the different transmit power commands [see para. 79-80; the UE respectively determines transmission power of each uplink signal/channel (PUCCH/PUSCH) based on TPC dedicated format for uplink control channel PUCCH and TPC dedicated format for uplink data channel PUSCH. Also see Fig. 13, para. 80; Note that PUCCH and/or PUSCH is transmitted using a single component carrier or multiple component carriers].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide “the processor determines a first transmission power level for the uplink carrier, based on a first power command of the different transmit power commands, and a second transmission power level for the uplink carrier, based on a second power command of the different transmit power commands”, as taught by Ahn, into the system of Patent’529 so that it would prevent receiving performance from being deteriorated due to high power difference among a plurality of signals when the plurality of signals are transmitted [see Ahn, para. 16].

Regarding claims 6 and 13, Patent’529 does not explicitly disclose wherein at least two groups of the plurality of groups include a same type of channel, the same type of channel for the least two groups is distinguished by types of information.
However, Ahn teaches at least two groups of the plurality of groups include a same type of channel, the same type of channel for the least two groups is distinguished by types of information [see Fig. 13, para. 65, 80; case 2 a plurality of PUSCHs and case 4 a combination of PUCCH and PUSCH include a same type of channel (PUSCH), the same type of channel (PUSCH) is distinguished by types of information (data)]. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide “at least two groups of the plurality of groups include a same type of channel, the same type of channel for the least two groups is distinguished by types of information”, as taught by Ahn, into the system of Patent’529 so that it would prevent receiving performance from being deteriorated due to high power difference among a plurality of signals when the plurality of signals are transmitted [see Ahn, para. 16].

Regarding claims 7 and 14, Patent’529 does not explicitly disclose wherein the same type of channel is a data channel.
However, Ahn teaches the same type of channel is a data channel [see Fig. 13, para. 65, 80; the same type of channel is a data channel (PUSCH)]. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide “the same type of channel is a data channel”, as taught by Ahn, into the system of Patent’529 so that it would prevent receiving performance from being deteriorated due to high power difference among a plurality of signals when the plurality of signals are transmitted [see Ahn, para. 16].

Claims 3 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over Patent’529 in view of Ahn and Heo et al. (US 2006/0003787 A1, hereinafter “Heo”).
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application are the same scope of the claims of Patent’529 by adding the well-known elements and functions as set forth below.

Regarding claims 3 and 10, Patent’529 discloses wherein the power level of the at least one channel is scaled before another channel is scaled [see claim 1, lines 14-18; a transmission power level of a PUSCH transmission without control data is scaled before a PUSCH transmission with control data and the PUSCH transmission without control data is scaled before a PUCCH transmission with control data].
The combined system of Patent’529 and Ahn does not explicitly disclose the power level of the at least one channel is scaled to “zero”.
However, Heo teaches the power level of the at least one channel is scaled to zero [see para. 121; power scaling is applied until the channel’s power is 0].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide “the power level of the at least one channel is scaled to zero”, as taught by Heo, into the combined system of Patent’529 and Ahn so that it would provide a technique for efficiently controlling the transmit power of each physical channel [see Heo, para. 29].

In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 
Claims 1-2, 4-9, and 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahn in view of Papasakellariou et al. (US 2010/0246463 A1, hereinafter “Papasakellariou”).

Regarding claims 1 and 8, Ahn discloses a wireless transmit/receive unit (WTRU) [see Fig. 18, para. 107; UE 120] comprising: 
a transceiver [see Fig. 18, para. 107; RF unit 126]; and 
a processor [see Fig. 18, para. 107; processor 122]; wherein: 
the transceiver and the processor are configured to receive configuration information [see Fig. 18, para. 107; the RF unit and the processor are configured to receive configuration information; also see Fig. 12, step S1210, para. 79; UE receives one or more transmission power control (TCP) commands from base station], the received configuration information including parameters for uplink carriers [see Fig. 12, step S1210, para. 79; the TCP command is used to determine transmission power of each component carrier, the transmission power of a component carrier group, or the transmission power of all component carriers. Also, the TCP command is used to determine the transmission power of each signal/channel (for example, PUSCH, PUCCH, etc.); also see Fig. 13, para. 80; a combination of PUCCH, PUSCH, and/or SRS is transmitted using a single component carrier or multiple component carriers]; 
the processor [see Fig. 18, para. 107; processor 122] is configured to utilize pre-configured rules for scaling power levels [see Fig. 12, steps S1230-S1240, para. 81-82; configured to utilize pre-configured threshold values for adjusting power levels]; 
the processor [see Fig. 18, para. 107; processor 122] is configured to group channels into a plurality of groups, based on a type of data to be transmitted [see Fig. 13, para. 76, 80; configured to combine signals/channels into a plurality of groups (a combination of PUCCH, PUSCH, and/or SRS), based on a type of data to be transmitted (see para. 65-66; PUCCH is used to transmit a control signal such as control information, PUSCH is used to transmit a data signal such as voice and image)], wherein at least one of the plurality of groups includes different types of physical channels [see Fig. 13, para. 80; at least one of the plurality of groups (cases 4-7) includes different types of physical channels]; and 
the processor [see Fig. 18, para. 107; processor 122] is configured to select, on a condition that a maximum power level will be exceeded without scaling [see Fig. 12 step S1230, para. 81; difference between Tx power of uplink signals > threshold value?], scaling of a power level of at least one channel from a group of the plurality of groups, using the pre-configured rules for scaling power levels [see Fig. 12 step 1240, para. 76, 82; if yes, adjusting Tx power of the two or more uplink signals/channels so that difference between Tx power of uplink signals/channels is no more than the threshold value], wherein another power level of a channel of a carrier is scaled before another channel of another carrier [see Fig. 13, para. 80; a combination of PUCCH, PUSCH, and/or SRS is transmitted using a single component carrier or multiple component carriers. Fig. 14, para. 89 discloses Tx power of a control signal/channel (PUCCH) is increased before another signal/channel. Fig. 15, para. 94 discloses Tx power of a data signal/channel (PUSCH) is decreased before another signal/channel]. 
Although Ahn discloses the uplink carriers set forth above,
Ahn does not explicitly disclose the uplink carriers are “non-supplementary and supplementary.”
However, Papasakellariou teaches non-supplementary uplink carrier and supplementary uplink carrier [see para. 108; UE first allocates power to its PUCCH transmissions, if any, over all respective UL CCs, and to its PUSCH transmissions including UCI, if any; also see para. 109; the PUSCH transmissions are ranked in consideration of the presence of UCI, and the ranking also extend to the UL CCs of the PUSCH transmission. For example, ranking the UL CCs and having a primary (non-supplementary) UL CC, a secondary (supplementary) UL CC, etc. (primary UL CC has higher priority than secondary UL CC)], see Fig. 11, para. 108-109; transmission power of a channel (PUSCH) of a secondary UL CC is adjusted before another channel (PUCCH) of a primary UL CC. Note that when allocating transmission power, PUCCH has higher priority than PUSCH, and so has PUSCH with UCI compared to PUSCH w/o UCI. Therefore, the transmission power adjustment procedure starts from the UL CC with the lowest rank].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide “non-supplementary uplink carrier and supplementary uplink carrier, wherein another power level of a channel of a supplementary carrier is scaled before another channel of a non-supplementary carrier”, as taught by Papasakellariou, into the system of Ahn so that it would reduce transmission power of the first and second data channels by different values [see Papasakellariou, para. 39].

Regarding claims 2 and 9, Ahn discloses wherein at least one group of the plurality of groups does not include uplink control channels [see Fig. 13, para. 65, 80; a plurality of PUSCHs does not include uplink control channels]. 

Regarding claims 4 and 11, Ahn discloses wherein the transceiver [see Fig. 18, para. 107; RF unit 126] is configured to receive different transmit power commands for the uplink carriers [see para. 79; receive TPC dedicated format for uplink control channel PUCCH and TPC dedicated format for uplink data channel PUSCH. Also see Fig. 13, para. 80; Note that PUCCH and/or PUSCH is transmitted using a single component carrier or multiple component carriers]. 
Ahn does not explicitly disclose the uplink carriers are “non-supplementary and supplementary.”
see para. 108; UE first allocates power to its PUCCH transmissions, if any, over all respective UL CCs, and to its PUSCH transmissions including UCI, if any; also see para. 109; the PUSCH transmissions are ranked in consideration of the presence of UCI, and the ranking also extend to the UL CCs of the PUSCH transmission. For example, ranking the UL CCs and having a primary (non-supplementary) UL CC, a secondary (supplementary) UL CC, etc. (primary UL CC has higher priority than secondary UL CC)].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide “non-supplementary uplink carrier and supplementary uplink carrier”, as taught by Papasakellariou, into the system of Ahn so that it would reduce transmission power of the first and second data channels by different values [see Papasakellariou, para. 39].

Regarding claims 5 and 12, Ahn discloses wherein the processor [see Fig. 18, para. 107; processor 122] determines a first transmission power level for the uplink carrier, based on a first power command of the different transmit power commands, and a second transmission power level for the uplink carrier, based on a second power command of the different transmit power commands [see para. 79-80; the UE respectively determines transmission power of each uplink signal/channel (PUCCH/PUSCH) based on TPC dedicated format for uplink control channel PUCCH and TPC dedicated format for uplink data channel PUSCH. Also see Fig. 13, para. 80; Note that PUCCH and/or PUSCH is transmitted using a single component carrier or multiple component carriers].
 Ahn does not explicitly disclose the uplink carriers are “non-supplementary and supplementary.”
However, Papasakellariou teaches non-supplementary uplink carrier and supplementary uplink carrier [see para. 108; UE first allocates power to its PUCCH transmissions, if any, over all respective UL CCs, and to its PUSCH transmissions including UCI, if any; also see para. 109; the PUSCH transmissions are ranked in consideration of the presence of UCI, and the ranking also extend to the UL CCs of the PUSCH transmission. For example, ranking the UL CCs and having a primary (non-supplementary) UL CC, a secondary (supplementary) UL CC, etc. (primary UL CC has higher priority than secondary UL CC)].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide “non-supplementary uplink carrier and supplementary uplink carrier”, as taught by Papasakellariou, into the system of Ahn so that it would reduce transmission power of the first and second data channels by different values [see Papasakellariou, para. 39].

Regarding claims 6 and 13, Ahn discloses wherein at least two groups of the plurality of groups include a same type of channel, the same type of channel for the least two groups is distinguished by types of information [see Fig. 13, para. 80; case 2 a plurality of PUSCHs and case 4 a combination of PUCCH and PUSCH include a same type of channel (PUSCH), the same type of channel (PUSCH) is distinguished by types of information (data)]. 

Regarding claims 7 and 14, Ahn discloses wherein the same type of channel is a data channel [see Fig. 13, para. 65, 80; the same type of channel is a data channel (PUSCH)]. 

Claims 3 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahn in view of Papasakellariou and Heo et al. (US 2006/0003787 A1, hereinafter “Heo”).

Regarding claims 3 and 10, Ahn disclose wherein the power level of the at least one channel is scaled before another channel is scaled [see Fig. 12 step 1240, para. 82; the uplink signal/channel’s power level is adjusted before another uplink signal/channel is adjusted].
zero”.
However, Heo teaches the power level of the at least one channel is scaled to zero [see para. 121; power scaling is applied until the channel’s power is 0].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide “the power level of the at least one channel is scaled to zero”, as taught by Heo, into the combined system of Ahn and Papasakellariou so that it would provide a technique for efficiently controlling the transmit power of each physical channel [see Heo, para. 29].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heo et al. (US 2006/0003787 A1) – see Fig. 13, para. 122-127; a technique for efficiently controlling the transmit power of each physical channel when the total transmit power of a UE exceeds the maximum allowed transmit power.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM – 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469